                 C
                 Case 1:19-cv-04406-ER Document 117 Filed 12/04/20 Page 1 of 4




(212) 373-3203

(212) 492-0203

aarffa@paulweiss.com



       December 3, 2020

       By ECF

       The Honorable Edgardo Ramos
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007

                                Re: Forsee, et al. v. Metro. Transp. Auth., et al.
                                               No. 19-cv-04406

       Dear Judge Ramos:
                                                                                       at page 4.
                       We represent defendants the Metropolitan Transportation Authority (the “MTA”),
       Patrick Foye (in his official capacity), New York City Transit Authority (the “NYCTA”), and
       Andy Byford (in his official capacity) (collectively, the “Transit Defendants”) in the above action.
       Pursuant to Your Honor’s Individual Practices, we respectfully write to seek a stay of further
       proceedings in this matter or, in the alternative, a pre-motion conference and permission to seek
       such a stay, pending Your Honor’s ruling on the two summary judgment motions before the Court
       in the related action captioned Bronx Independent Living Services v. Metropolitan Transportation
       Authority, No. 16-cv-05023 (“Middletown Road”).

                       Relevant Background. The operative complaint in this matter asserts a claim
       under Title II of the Americans with Disabilities Act (the “ADA”) as well as related claims under
       Section 504 of the Rehabilitation Act of 1973 and the New York City Human Rights Law. As
       now modified by the Court’s decision on the Transit Defendants’ motion for judgment on the
       pleadings on statute of limitations grounds, plaintiffs—a putative class of disabled subway users—
       in essence allege that the Transit Defendants should have installed elevators at any subway station
       that underwent renovations during the three-year period preceding the initiation of this matter.
          Case 1:19-cv-04406-ER Document 117 Filed 12/04/20 Page 2 of 4



The Honorable Edgardo Ramos                                                                 2


                The Related Middletown Road Action. Middletown Road was filed in this Court
in June of 2016 by many of the same plaintiffs who are named plaintiffs here—and are represented
by the same counsel as here—against the same Transit Defendants as here. Both lawsuits assert
identical claims against the Transit Defendants. The only difference between them is their scope.
In Middletown Road, the plaintiffs are challenging the Transit Defendants’ failure to include one
or more elevators as part of the renovations made at one subway station: the Middletown Road
station in the Bronx. Here, plaintiffs are challenging the failure to include elevators as part of
every one of the more than 150 subway station renovations that has occurred over a three-year
period prior to the commencement of the action.

                The Middletown Road parties recently filed dueling summary judgment motions in
that action that address two issues of potentially great importance to this action. Specifically:

               First, the Middletown Road motions present the critical issue of the circumstances
under which cost is considered when analyzing claims under Title II of the ADA as to “alterations”
to transportation facilities. In Middletown Road, plaintiffs assert (as they do here) that the
renovations at issue there are governed by 49 C.F.R. § 37.43(a)(1), which does not expressly
provide for costs to be considered when analyzing an “alteration.” In their view, each time the
Transit Defendants replace a subway station stairway, they must install an elevator in that station
regardless of cost and regardless of the nature and scope of the renovation.

                In contrast, the Transit Defendants contend, among other things, that the
renovations at issue in Middletown Road are governed by 49 C.F.R. § 37.43(a)(2), which expressly
takes cost into account when analyzing alterations that affect the usability of a transportation
facility area containing a “primary function.” The Transit Defendants argue that the renovations
at issue in that case included an area that contained “primary functions,” triggering § (a)(2), and
hence that costs should be considered in analyzing the renovations in that case.

               In an earlier ruling, the Court held that the Middletown Road renovations implicated
both §§ (a)(1) and (a)(2). Accordingly, on the pending summary judgment motions in that case,
the parties have now presented for the Court’s determination the issue of what that initial ruling
means in terms of how and when costs may be considered with respect to subway station
renovations that implicate both categories of alterations.

                Second, the Middletown Road motions also raise important questions, even if
§ (a)(1) applies, about what it means to make accessibility improvements “to the maximum extent
feasible,” as required by the ADA. In Middletown Road, plaintiffs describe that standard as an
“impossibility” standard. In other words, they argue that so long as it is remotely “possible” to
install an elevator at a station, one must be installed, no matter how difficult to do so. The Transit
Defendants, on the other hand, contend, based on the language in certain ADA-implementing
regulations, that the feasibility analysis asks whether there are existing structural conditions that
would require, for any accessibility improvements, removing or altering a load-bearing member
that would not otherwise be removed or altered in the alteration at issue and that is an essential
part of the structural frame. 49 C.F.R. Part 37, App’x D; 36 C.F.R. § Pt. 1191, App. B (ADAAG).
          Case 1:19-cv-04406-ER Document 117 Filed 12/04/20 Page 3 of 4



The Honorable Edgardo Ramos                                                                   3


If that is the case, they argue, elevators were not required to be installed during the Middletown
Road renovations.

                 Both of these issues are central to this litigation. Indeed, there is uncertainty right
now as to what standards need to be applied in litigating this action. As to each renovation, should
costs be considered? And what standard of “feasibility” should be used? While the Transit
Defendants believe the applicable standards are those they are arguing for in Middletown Road, it
is as yet not clear to the Transit Defendants (and their experts) what standards will be applied here.

               Standards for Granting a Stay. A District Court’s power to stay cases is
discretionary and “incidental to the power inherent in every court to control the disposition of the
[cases] on its docket with economy of time and effect for itself, for counsel, and for
litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012) (internal
quotations and citation omitted); GOJO Indus., Inc. v. Innovative Biodefense, Inc., 407 F. Supp.
3d 356, 361 (S.D.N.Y. 2019) (reciting same).

                 Courts generally take into account the following to determine if a stay is
appropriate: “(1) the private interests of the plaintiffs in proceeding expeditiously with the civil
litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of
and burden on the defendants; (3) the interests of the courts; (4) the interest of persons not parties
to the civil litigation; and (5) the public interest.” Loftus v. Signpost, Inc., 464 F. Supp. 3d 524,
526 (S.D.N.Y. 2020) (citation omitted). Courts routinely “stay a federal action in light of a
concurrently pending federal action (either because the claim arises from the same nucleus of facts
or because the pending action would resolve a controlling point of law).” SST Global Tech., LLC
v. Chapman, 270 F. Supp. 2d 444, 445 (S.D.N.Y. 2003).

               A Stay Is Warranted Here Under Governing Standards. All of these
considerations clearly favor staying the present matter until the motions for summary judgment in
Middletown Road are resolved.

                A stay would benefit both parties by ensuring they do not litigate key issues under
the wrong standards, and would thus save both parties from wasting time and money pursuing
voluminous, expensive, and burdensome discovery on issues that may turn out to be irrelevant in
the action. A stay also would save judicial resources by obviating the need for the Court to rule
on the same issues months from now and from having an active case on its docket that, depending
on what happens in Middletown Road, could have a much shorter (or longer) timeline. Third
parties that could be called on to provide discovery but may not have to depending on what happens
in Middletown Road would also benefit from a stay. And, finally, the public interest would surely
be served by a stay. The MTA and the NYCTA are public authorities that depend on public
funding and that are now in an unprecedented and perilous public health and financial crisis. The
public interest is not served by having them spend money litigating issues under what may turn
out to be incorrect standards.

                                           *       *       *
           Case 1:19-cv-04406-ER Document 117 Filed 12/04/20 Page 4 of 4



The Honorable Edgardo Ramos                                                                  4


              Although we believe the Court could rule on this request based on letter
submissions and, if appropriate, argument, the Transit Defendants are also prepared to brief the
issue more fully, and thus request that, if Your Honor prefers, the Court hold a pre-motion
conference to discuss this matter and, if necessary, authorize the Transit Defendants to file a
motion seeking a stay of this action pending resolution of the Middletown Road summary judgment
motions.

                Finally, we note that plaintiffs refused to agree to our request that they consent to
such a stay of proceedings.



                                          Respectfully submitted,

                                          /s/ Allan J. Arffa
                                          Allan J. Arffa



cc:      Torie Atkinson, Esq., Attorney for Plaintiffs
         Daniel Brown, Esq., Attorney for Plaintiffs
         Martin Bowe, Esq., Attorney for City of New York



      Plaintiffs are directed to respond to the arguments in Defendants' letter, Doc. 116, by letter
      of no more than 3 pages by December 9, 2020.

      It is SO ORDERED.




                                                                12/4/2020
